DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
	Claims 1-4 and 6 are amended and claims 7-9 are added.  Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Regarding claim 1, in line 6, the phrase “for an innerliner” is not needed.  
Regarding claims 2-9, these claims depend from an objected to claim and include all of the limitations thereof.  Therefore, they are also subject to the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in lines 4 and 13, the phrase “a diene rubber” is used, but each of these phrases refers to a diene rubber of a different rubber composition.  Referring to the rubber in both of these compositions as “a diene rubber” is not clear, especially because each composition requires the inclusion of different rubbers.  
	Additionally, in lines 4 and 5, the phrase “a diene rubber selected only from a natural rubber, an isoprene rubber, a butadiene rubber, or a styrene-butadiene rubber” is unclear.  The Office understands that the applicant would like to use only these rubbers within the tie rubber composition.  However, it is not clear is only one of these rubbers is used or if a combination of these rubbers may be used.  The instant specification provides no guidance and the one example provided within the specification uses a combination of these rubbers.  For the purpose of further examination, the Office is interpreted this phrase to limit the rubber component in in the tie rubber composition to only a natural rubber, an isoprene rubber, a butadiene rubber, a styrene-butadiene rubber, and mixtures thereof.  As for the language for this limitation, the Office suggests stating what rubbers the diene rubber is selected from and then including a clause of “wherein the diene rubber is the only rubber present in the tie rubber composition,” or “wherein the one or more diene rubber are the only rubbers present in the tie rubber composition.”  Applicant is welcome to schedule an interview with the examiner to discuss such language if desired.  
Regarding claims 5 and 9, claims 5 and 9 recite the limitation "the rubber composition" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  For clarity, this limitation should be “the innerliner rubber composition.”
	Regarding claims 2-4 and 6-8, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2009/0197995) in view of Tokieda et al. (US 5,207,847) and Miyazaki (US 2014/0116594).
Regarding claims 1, 7, and 8, Tracey et al. teaches a pneumatic tire (¶196-197) comprising an innerliner (¶195) comprising a rubber composition comprising 100 parts by weight of a brominated butyl rubber, 60 parts by weight of N660 carbon black, 11 parts by weight of total resin (Struktol 40MS and SP-1068), and 1 part by weight of zinc oxide (Kadox 911) (Table 4, Compounds 1-6; Table 3).  Carbon black N660 has a nitrogen adsorption specific surface area of 35 m2/g (see, ¶74 in US 2014/0116594 to Miyazaki).  
Tracey et al. does not teach that the pneumatic tire has a tie rubber layer made of a composition comprising a diene rubber selected from a natural rubber, an isoprene rubber, a butadiene rubber, a styrene-butadiene rubber, or mixtures thereof, and wherein one or more of these rubbers are the only rubbers present in the tie rubber composition.  However, Tokieda et al. teaches a tire constructed with a cap tread, a sidewall, and a tie rubber interposed therebetween (Abstract), wherein the tie rubber layer is made of a rubber composition comprising natural rubber and butadiene rubber (Table 2, Tire A, B, and C).  Tracey et al. and Tokieda et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions useful as parts of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a tie rubber layer, as taught by Tokieda et al., to the tire, as taught by Tracey et al., and would have been motivated to do so in order to “tie” the tread and the sidewall compositions together and to provide a barrier between the external and internal rubber layers of the tire.
Tracey et al. does not teach that the total weight of the resin is from 1 to 10 parts by mass.  However, Miyazaki teaches an inner liner for a tire made of a rubber composition (Abstract) comprising a halogenated butyl rubber (¶15) and from 1 to 20 parts by mass, preferably 2 to 8 parts by mass, of resin (¶45).  Tracey et al. and Miyazaki are analogous art because they are from the same field of endeavor, namely that of rubber compositions containing halogenated butyl rubber and resin and used for inner liners in pneumatic tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 1 to 20 parts by mass, preferably 2 to 8 parts by mass, of resin, as taught by Miyazaki, in the composition, as taught by Tracey et al., and would have been motivated to do so in order to improve the air barrier properties of the inner liner (¶45).
Tracey et al. does not teach that the rubber composition has a dynamic storage modulus at -45° C of not greater than 600 Mpa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a dynamic storage modulus at -45° C of not greater than 600 Mpa, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 2, Tracey et al., Tokieda et al., and Miyazaki teach the pneumatic tire of claim 1 as set forth above.  Tracey et al. does not teach that the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e., the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 3, 4 and 6, Tracey et al., Tokieda et al., and Miyazaki teach the pneumatic tire of claim 1 as set forth above.  These references do not teach that a ratio HST/HSIL of a rubber hardness HST of the tie rubber composition to a rubber hardness HSIL of the rubber composition for an innerliner is from not less than 1.1 to not more than 1.13.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e., a ratio HST/HSIL of a rubber hardness HST of the tie rubber composition to a rubber hardness HSIL of the rubber composition for an innerliner is from not less than 1.1 to not more than 1.13, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2009/0197995) in view of Tokieda et al. (US 5,207,847) and Miyazaki (US 2014/0116594) as applied to claim 1 above, and further in view of Ulmer et al. (US 2015/0101726).
Tracey et al., Tokieda et al., and Miyazaki teach the tire of claim 1 as set forth above.  Tracey et al. does not teach that the amount of zinc oxide content is from 0.1 to 0.7 parts by mass.  However, Ulmer et al. teaches a tire innerliner made from a composition comprising bromobutyl rubber, natural rubber, and 0.38 parts by weight of zinc oxide (Table 2, Samples 11-15).  Ulmer et al. teaches broadly that zinc oxide is included in amounts of up to 0.8 parts by weight (¶26).  Tracey et al. and Ulmer et al. are analogous art because they are from the same field of endeavor, namely that of halogenated butyl rubber compositions useful as tire innerliners.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use up to 0.8 parts by weight of zinc oxide, as taught by Ulmer et al., in the innerliner rubber composition, as taught by Tracey et al., and would have been motivated to do so in order to provide a cure system for innerliners comprising halogenated butyl rubber which helps provide an innerliner with a good combination of properties including airpermeability, flex resistance, tensile strength elongation, and adhesion (¶8).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, applicant's arguments filed October 31, 2022 with respect to claim 2 have been fully considered but they are not persuasive.
Applicant argues that the Office has disregarded applicant’s clear evidence of unexpected results and argues that at least Comparative Examples 1, 2, and 4 would be reasonably within what the Office alleges results from the prior art, but that each of these examples includes a number of cycles which is significantly less than and outside of the claimed range.  This argument is wholly unpersuasive.  Claim 2 describes a property of the composition.  The Office is not a lab and cannot make and test compositions of the prior art to see if they possess the claimed property.  Also, the general public cannot be expected to undergo undue experimentation in order to see if a composition possesses the claimed property and therefore is protected by the claim.  To this end, the Office takes the position that if the prior art teaches all of the claimed limitations of the composition, then the claimed property will naturally arise from making the claimed composition possessing all of the claimed limitations.  The position of the Office regarding this property is not that all possible compositions suggested by the prior will possess this property, but that those compositions taught by the prior art which also meet the claimed limitations will possess the claimed property.  Therefore, it is absolutely within reason that the comparative examples which reasonably fall within what may result from the prior art, but do not possess the claimed limitations, do not possess the claimed property.  That is exactly what one would expect.  Any embodiment of the composition which meets the claimed rubber composition limitations should possess the claimed property.  If it is applicant’s position that this would not be the case, (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients (i.e., not all components and amounts needed for achieving the property are claimed).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767